   Case 5:18-cv-03286-SAC Document 24 Filed 05/27/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ROBERT FITZSGERALD ROBERTS, SR.,

                             Plaintiff,

          v.                                       CASE NO. 18-3286-SAC

LARRY ROBERT LONG, et al.,


                             Defendants.


                         MEMORANDUM AND ORDER



     This matter is a civil rights action filed under 42 U.S.C. §

1983. By its order dated August 28, 2019, the Court stayed the

action under the abstention doctrine established in Younger v.

Harris, 401 U.S. 37 (1971), due to Plaintiff’s ongoing criminal

proceedings in the District Court of Saline County. In its order

dated July 7, 2020, the Court noted that Plaintiff had entered no-

contest pleas in those criminal cases, rendering his claims in this

action barred by the holding in Heck v. Humphrey, 512 U.S. 477
(1994), until or unless his convictions are overturned or his

sentence reversed by the state courts on direct appeal or otherwise.

See also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). Thus, the

Court dismissed this civil rights action. The Court mailed a copy

of the order and judgment of dismissal to Plaintiff, but those

documents were returned as undeliverable (Doc. 21).

     On October 16, 2020, the Court received from Plaintiff a notice
of change of address (Doc. 22) and a motion to take judicial notice

(Doc. 23.) Upon receiving the change of address, the Court remailed

to Plaintiff the order and judgment dismissing this action.
   Case 5:18-cv-03286-SAC Document 24 Filed 05/27/21 Page 2 of 2




     In the motion, Plaintiff informed the Court that he had pled

no contest in his state criminal cases to amended charges of

aggravated battery, identity theft, and theft, but the remaining

charges were dismissed with prejudice. Plaintiff asserted to the

Court that he had been “in ‘transit’” since his sentencing in July

2020 and had only recently received his legal mail at his current

place of incarceration. In addition, Plaintiff asserted that he had

twice tested positive for COVID-19. He requested that the Court

allow him time to be medically cleared “before he is required to

respond to any further orders filed by this Court.”

     IT IS THEREFORE ORDERD that the motion to take judicial notice

(Doc. 23) is construed as a notice of non-receipt of mail. The clerk

of court is directed to terminate the motion. Petitioner is granted

thirty (30) days from the entry of this order to file any motion

for reconsideration of the order of dismissal that he wishes the

Court to consider.


     IT IS SO ORDERED.

     DATED:   This 27th day of May, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
